IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Lance Grimes,                                 :    CASE SEALED
                             Petitioner       :
                                              :
            v.                                :    No. 1365 C.D. 2018
                                              :
Department of Education,                      :
                        Respondent            :
                                          ORDER
              AND NOW, this 19th day of August, 2019, upon consideration of the
status report filed by Respondent Department of Education (Department) in
compliance with this Court’s order dated July 12, 2019, wherein the Department
informed the Court that Lance Grimes (Petitioner) has exhausted all available
appeal rights and that the Department has issued Petitioner a public reprimand, it is
hereby ORDERED that the Memorandum Opinion filed July 12, 2019, shall be
designated OPINION and it shall be reported, because the provisions of
Section 17.2(a) of the Educator Discipline Act (the Act)1 no longer require that the
proceeding before this Court remain confidential.

                                                  P. KEVIN BROBSON, Judge

       1
         Act of December 12, 1973, P.L. 397, as amended, added by Act of December 18, 2013,
P.L. 1205, 24 P.S. § 2070.17b(a). Section 17.2(a) of the Act imposes confidentiality and
provides, in part, as follows:
       [A]ll information relating to any complaints or any proceedings relating to or
       resulting from such complaints, including the identity of the complainant, shall
       remain confidential, unless or until discipline is imposed, other than a private
       reprimand or a supplemental sanction deemed private by the commission . . . . All
       records pertaining to proceedings resulting in public discipline, excluding those
       records that are privileged or otherwise protected from release, shall become
       public after the exhaustion of all appeals except where the [Professional
       Standards and Practices C]ommission has determined that immediate discipline is
       necessary. Records pertaining to immediate discipline proceedings are public at
       the time that the immediate discipline is imposed.
(Emphasis added.)